DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the title of the invention is directed to an “assembly”, however all claims are directed towards method claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

substantially equal” and “substantially adjacent” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20130068481 A1), in view of Emerson (US 20060016597 A1).

Regarding claim 1, Zhou teaches a method comprising: 
drilling a wellbore (Fig 2, wellbore 10 is drilled as seen) in a formation (Fig 2, formation 12) using a bottom hole assembly (see below, Fig 2, at least a drill bit 38 of a BHA is used to drill the well) comprising: 
a drill bit (Fig 2, bit 38) attached to a drill string (Fig 2, drill string 18 seen but not labelled, described in Para 0023), 
(Fig 2, underreamer 34) attached to the drill string upstring of the drill bit (Fig 2, underreamer 34 is on the string and above bit 38), and 
an expansion assembly (Fig 2 Para 0023, “expandable liner 20”) surrounding the drill string (Fig 2, liner 20 surrounds string portion 28) upstring of the under reamer (Fig 2, liner 20 is above underreamer 34); 
while drilling the wellbore in the formation, encountering a high-loss circulation zone (Fig 2, zone 14, Para 0023, “Fractures 14 are depicted along a wall of the wellbore 10 that allow a sufficient amount of flow between the wellbore 10 and formation 12 to constitute a lost circulation zone”) into which drilling fluid is lost during the drilling (Para 0023, zone 14 is a lost circulation zone which circulated drilling fluid is lost), wherein the under reamer is positioned downhole of the high-loss circulation zone (Fig 2, underreamer 34 is below the lost circulation zone 14 as seen). 
Zhou is not explicit on the step of moving the bottom hole assembly in an uphole direction to expand a diameter of the high-loss circulation zone using the under reamer while retaining the bottom hole assembly within the wellbore. 
Emerson teaches moving the bottom hole assembly in an uphole direction to expand a diameter of the high-loss circulation zone using the under reamer (Fig 1, Fig 2, Para 0036, underreamer 24 is deployed “to radially enlarge the section of wellbore proximate the permeable zone 16. The underreamer 24 cuts a radially enlarged wellbore portion 26.” As seen between Figs 1-2, this is done with movement in the uphole direction), while retaining the bottom hole assembly within (Fig 2, the BHA including bit 22, underreamer 24, are in the wellbore as seen. As a modification and would additionally include the liner 20 of Zhou, as Zhou’s BHA includes a liner 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zhou by moving the bottom hole assembly in an uphole direction to expand a diameter of the high-loss circulation zone using the under reamer while retaining the bottom hole assembly within the wellbore as disclosed by Emerson because it would allow for the deployment of the liner that allows for the lost circulation zone to be covered by the liner, while minimizing or even eliminating the liner’s obstruction of the central wellbore. An obstruction in the central wellbore/minimizing the diameter across the wellbore would limit the size of tools which are able to be deployed. The examiner notes that the modification merely proposed to use to the BHA already present in Zhou with the additional methodological step of Emerson discussed above. 
Zhou as modified teaches after expanding the diameter of the high-loss circulation zone (Fig 2 to Fig 4 of Emerson, a liner 31 is not set until after expanding the zone 36), moving the bottom hole assembly in a downhole direction to position the expansion assembly adjacent the high- loss circulation zone (Fig 2 of Emerson, reamer 24 is uphole of the loss zone 16 not set until after expanding the zone 36; Figs 2 and 5 of Zhou, the expandable liner 20 is position near the lost circulation zone 14 which in light of the modification with Emerson necessitates the movement downhole as the BHA of Zhou has been moved uphole to enlarge the diameter of the high-loss circulation zone and the liner is uphole of the reamer 34); and 
after positioning the expansion assembly adjacent the high-loss circulation zone, covering the high-loss circulation zone using the expansion assembly (Fig 5 of Zhou, the linear 20 is set “into a deployed configuration” as seen, used to cover the lost circulation zone 14).  

Regarding claim 2, Zhou further teaches continuing drilling the wellbore in the formation after covering the high-loss circulation zone using the expansion assembly (Para 0028 of Zhou, “the BHA 16 can remain in the wellbore 10 and drill string 18 and bit 38 can be rotated for lengthening the wellbore 10” after liner 20 is deployed. Lengthening the well is drilling the well).  

Regarding claim 3, Zhou as modified further teaches wherein expanding the diameter of the high-loss circulation zone using the under reamer comprises engaging the under reamer to expand the diameter of the high-loss circulation zone (Fig 2, Para 0036 of Emerson, “as shown in FIG. 2, to radially enlarge the section of wellbore proximate the permeable zone 16. The underreamer 24 cuts a radially enlarged wellbore portion 26”; in order to cut the wellbore portion, it must be engaged by the underreamer 24), wherein the method further comprises, prior to continuing drilling in the wellbore, disengaging the under reamer (Para 0028 of Zhou, the liner is deployed prior to “lengthing the wellbore 10”. As the liner is deployed in Fig 5, “FIG. 5 are that the reamer arms 36 are pivoted to a stowed position adjacent the underreamer assembly 34 so that the underreamer assembly 34 has an outer diameter at about or less than that of the bit 38”).  

Regarding claim 4, Zhou further teaches wherein the high-loss circulation zone is covered using the expansion assembly without removing the bottom hole assembly from within the wellbore (Fig 2 and 5 of Zhou, the BHA remains in the wellbore 10 during covering the zone at 14).  

Regarding claim 5, Zhou as modified further teaches wherein moving the bottom hole assembly in the uphole direction to expand the diameter of the high-loss circulation zone using the under reamer comprises expanding a first diameter of a first portion of the wellbore above the high-loss circulation zone and a second diameter of a second portion of the wellbore below the high-loss circulation zone (Fig 2 of Emerson, there are zones immediate above/first portion of the wellbore and below/second portion of the wellbore the high-loss zone 16 which have been radially expanded as seen.). 

Regarding claim 6, Zhou further teaches wherein an uphole end of the high-loss circulation zone (Fig 2 of Zhou, the top of area 14, where wellbore wall irregularity stops) is below a surface of the formation (Fig 2 of Zhou, not seen, but, the surface of the formation is at ground-level, at the interface of the wellbore hole and the air), wherein the bottom hole assembly is moved in the uphole direction to at least the uphole end of the high-loss circulation zone and below the surface of the formation (Fig 5 of Zhou, the BHA remains in hole as seen; as modified by Emerson, Fig 2, the modification would merely propose moving the underreamer 24 to an area immediately uphole of the zone 16, but still in the wellbore/below the surface).  

Regarding claim 7, Zhou teaches a method comprising: 
drilling a wellbore (Fig 2, wellbore 10 is drilled as seen) in a formation (Fig 2, formation 12) using a bottom hole assembly (see below, Fig 2, at least a drill bit 38 of a BHA is used to drill the well) comprising: 
a drill bit (Fig 2, bit 38) attached to a drill string (Fig 2, drill string 18 seen but not labelled, described in Para 0023), 
an under reamer (Fig 2, underreamer 34) attached to the drill string upstring of the drill bit (Fig 2, underreamer 34 is on the string and above bit 38), and 
an expansion assembly (Fig 2 Para 0023, “expandable liner 20”) surrounding the drill string (Fig 2, liner 20 surrounds string portion 28) upstring of the under reamer (Fig 2, liner 20 is above underreamer 34); 
after drilling the wellbore to a depth in the formation (Fig 2, the wellbore is shown as being drilled to the depth in the formation 12 shown), encountering a high-loss circulation zone into which drilling fluid is lost during the drilling (Fig 2, zone 14, Para 0023, “Fractures 14 are depicted along a wall of the wellbore 10 that allow a sufficient amount of flow between the wellbore 10 and formation 12 to constitute a lost circulation zone”.); 
(Fig 2, reamer 34 is shown below/downhole of zone 14).
Zhou is not explicit on the step of moving the bottom hole assembly by a first distance in an uphole direction to expand a diameter of the high-loss circulation zone using the under reamer, wherein the distance by which the bottom hole assembly is moved in the uphole direction is less than the depth to which the wellbore is drilled.
Emerson teaches moving the bottom hole assembly by a first distance in an uphole direction to expand a diameter of the high-loss circulation zone using the under reamer (Fig 1, Fig 2, Para 0036, underreamer 24 is deployed “to radially enlarge the section of wellbore proximate the permeable zone 16. The underreamer 24 cuts a radially enlarged wellbore portion 26.” As seen between Figs 1-2, this is done with movement in the uphole direction), wherein the distance by which the bottom hole assembly is moved in the uphole direction is less than the depth to which the wellbore is drilled (Fig 2, the BHA including bit 22, underreamer 24, are in the wellbore’s expanded portion and do not extend the entire length/depth of the wellbore). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zhou by moving the bottom hole assembly by a first distance in an uphole direction to expand a diameter of the high-loss circulation zone using the under reamer, wherein the distance by which the bottom hole assembly is moved in the uphole direction is less than the depth to which the wellbore is drilled as disclosed by Emerson because it would allow 
Zhou as modified teaches after expanding the diameter of the high-loss circulation zone  (Fig 2 to Fig 4 of Emerson, a liner 31 is not set until after expanding the zone 36), moving the bottom hole assembly in a downhole direction by a second distance to position the expansion assembly adjacent the high-loss circulation zone (Fig 2 of Emerson, reamer 24 is uphole of the loss zone 16 not set until after expanding the zone 36; Figs 2 and 5 of Zhou, the expandable liner 20 is position near the lost circulation zone 14 which in light of the modification with Emerson necessitates the movement downhole as the BHA of Zhou has been moved uphole to enlarge the diameter of the high-loss circulation zone and the liner is uphole of the reamer 34); and 
after positioning the expansion assembly adjacent the high-loss circulation zone, covering the high-loss circulation zone using the expansion assembly (Fig 5 of Zhou, the linear 20 is set “into a deployed configuration” as seen, used to cover the lost circulation zone 14).  

Regarding claim 8, Zhou further teaches continuing drilling the wellbore in the formation after covering the high-loss circulation zone using the expansion assembly (Para 0028 of Zhou, “the BHA 16 can remain in the wellbore 10 and drill string 18 and bit 38 can be rotated for lengthening the wellbore 10” after liner 20 is deployed. Lengthening the well is drilling the well).  

Regarding claim 9, Zhou further teaches wherein the expansion assembly further comprises a radially expandable clad (Fig 2, and seen in additional detail in Fig 2, expandable liner 20) configured to expand from a first diameter (Fig 2, first diameter of expandable liner 20) to a second diameter greater than the first diameter (Fig 5, second expanded diameter of expandable liner 20), wherein the second diameter is substantially equal to the diameter of the high-loss circulation zone widened by the under reamer  (Fig 5, second expanded diameter of expandable liner 20), wherein the clad surrounds the drill string (Fig 2, liner 20 surrounds string portion 28), wherein the clad further comprises: 
an expandable base pipe surrounding the drill string (Fig 2, liner 20 surrounds string portion 28 and is a pipe as seen in additional detail in Fig. 3). 
While Zhou teaches the liner 20 is suspended from the formation, Zhou is not explicit on the structural particulars of the recited hanger. 
Emerson teaches a hanger (Fig 3 and 4, liner/patch 30 has an anchor portion 34) surrounding the drill string (As a modification to Zhou is this on the exterior of Zhou’s liner 20 and therefore surrounds the drill string as the liner surrounds the drill string, as discussed above), the hanger connected to the expandable base pipe (Fig 3 and 4, liner/patch 30 has an anchor portion 34 connected to its exterior surface), the hanger configured to anchor the clad to the high-loss circulation zone (Fig 3 and 4, Para 0037, “the anchor portions 34, and 38 is to engage the uncased wall of the wellbore 10 and to secure the patch against axial and radial movement with respect to the wellbore 10”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zhou by having the hanger with the recited particulars as disclosed by Emerson because implementing the expandable liner of Zhou would require the structural details provided by Emerson in order for Zhou’s liner to be able to be hung within the wellbore as the hanger/anchor provides that necessary structure which is not explicitly disclosed by Zhou.  
Zhou as modified by Emerson teaches wherein moving the bottom hole assembly in the downhole direction by the second distance to position the expansion assembly adjacent the high-loss circulation zone (discussed in parent claim 7) comprises positioning an upstring end of the expandable base pipe substantially adjacent an uphole end of the high-loss circulation zone (Fig 5 of Zhou, the upper end/upstring end of liner 20 is near the uphole end of zone 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE N YAO/Examiner, Art Unit 3676